Citation Nr: 0421064	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  04-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to special monthly compensation (SMC) under 
38 U.S.C.A. § 1114(k) for loss of use of the left foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from January 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).

In his substantive appeal, the veteran states that he should 
have received a higher evaluation for nerve damage as of 
1945.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The veteran is service connected for degenerative 
arthritis of the left knee and left hip and evaluated at 10 
percent for each, effective September 1997.

2.  The veteran's left leg manifests limitation of motion 
(LOM) to 70 degrees, with significant pain starting at 50 
degrees.  Left knee extension is limited to 10 degrees.  
There is significant and profound fatigability and lack of 
endurance.  The veteran's left ankle manifests dorsiflexion 
to less than 10 degrees, with significant pain on any motion.  
Plantor flexion is to 20 degrees, with significant pain and 
easy fatigability.  Foot inversion and eversion on the left 
are to 10 degrees.

3.  The veteran ambulates with the aid of a walker and is 
unstable.  He clearly favors his left leg.

4.  The evidence shows left foot impairment, but there is not 
complete footdrop of the left foot, and there is some 
remaining propulsion ability.  Atrophy is worse on the right 
than the left.

CONCLUSION OF LAW

The requirements for an award of SMC under 38 C.F.R. 
§ 1114(k) for loss of the use of the left foot have not been 
met.  38 U.S.C.A. §§ 1114(k), 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.350(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board is aware of the decision in the case 
of Pelegrini v. Principi, 18 Vet. App. 112 (2004), which held 
that the notice and assistance provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West 2002), should be provided to a claimant prior to 
any adjudication of the claim.  That was done in this case, 
and as otherwise described below, the VCAA notice is 
complete.

The VCAA imposes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits, as well as a duty to notify the 
claimant what information and evidence, if any, the claimant 
is to provide, what evidence VA will attempt to obtain, and 
for the claimant to submit any information or evidence in his 
or her possession.  38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
also requires VA to assist the claimant with obtaining the 
evidence necessary to substantiate the claim.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2003).

In a letter dated in March 2003 (letter), the RO informed the 
veteran of the VCAA and VA's obligations under the act.  The 
letter informed the veteran of the evidence needed to support 
his claim as concerns his left foot.  As to who would obtain 
what part of the needed evidence, the letter informed the 
veteran that the RO would obtain any VA treatment records 
related to his claim and any private medical records he 
identified as supportive of his claim, provided he complete, 
sign, and return, the included VA Forms 21-4142 to authorize 
VA to obtain the records on his behalf.  The veteran was 
asked to provide the dates and VA facility at which he 
received VA treatment and to send any evidence in his 
possession related to his claim.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); Opinion Of The 
General Counsel 1-2004 (February 24, 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As concerns the duty to assist, the RO obtained the veteran's 
treatment records and arranged for appropriate examinations.  
Neither the veteran nor his representative has identified any 
additional evidence either desires to be developed.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds that the RO has complied with 
the duty to assist.  38 C.F.R. § 3.159(c) (2003).

The veteran applied for the SMC benefit in January 2003.  An 
April 2003 rating decision denied the claim.

Factual background.

A July 2002 treatment note entry reflects the veteran called 
and requested a collapsible rolling walker due to major 
problems with pain.  An August 2002 treatment note reflects 
the veteran presented walking with a cane, and his gait was 
very slow and showed a pattern secondary to hip pain.  He 
performed well with a rolling walker.

A September 2002 VA Joints Examination report reflects that 
the veteran showed difficulty standing up, leaning on the 
left leg due to pain in the right leg.  He walked very slowly 
with a rolling walker, often dragging his right leg.  The 
veteran exhibited marked difficulty getting up one step onto 
the examination table, and the examiner noted marked atrophy 
of the quadriceps muscles on both sides, more prominent on 
the right than left.

An October 2002 treatment note entry reflects the veteran 
still lives alone by choice, though he is experiencing 
increased difficulty with house maintenance and shopping.  He 
still drives an automobile.

A January 2003 treatment note entry reflects the veteran 
presented in a wheelchair and reported having a difficult 
time walking any distance.  He was evaluated for a three-
wheel scooter.  A March 2003 treatment note entry reflects 
the veteran reported that he is able to ambulate short 
distances with a walker.  He has difficulty standing and he 
has a scooter.

The March 2003 VA Aid and Attendance Examination report 
reflects that the veteran is 83 years' old.  He reported 
having injured his right knee during his active service, and 
eventually he required a total knee joint replacement.  The 
veteran reported recent significant disability of his left 
lower extremity; specifically, pain, weakness, fatigability, 
lack of endurance, and instability, in his left knee and 
ankle.  The veteran reported daily constant pain of 10/10, 
for which he takes no medication and which ensues with any 
activity.  He denied past surgery on the left knee and ankle.  
The veteran lives alone by choice, and handles all of his 
activities of daily living, with some help with cooking by 
his daughter.  On a typical day, he drives to his daughter's 
home, only a mile or so away, and reads the New York Times 
from cover to cover.

Physical observation and examination revealed an elderly male 
who walks with the help of a walker and who cannot lift his 
right leg off the ground.  He has a shuffling gait.  The 
veteran's gait without the aid of a walker is extremely 
unstable, and he clearly favors his left leg, since he cannot 
lift his right leg off the ground.

Range of motion (ROM) of the veteran's left leg was 0 to 70 
degrees, with significant pain starting at 50 degrees.  His 
left knee ROM on extension is limited to 10 degrees.  There 
is significant and profound fatigability and lack of 
endurance.  The veteran's left ankle manifests dorsiflexion 
to less than 10 degrees, with significant pain on any motion.  
Plantor flexion is to 20 degrees, with significant pain and 
easy fatigability.  Foot inversion and eversion on the left 
are to 10 degrees.

The veteran's National Service representative asserts that 
another examination is needed, in that the March 2003 
examination did not address the remaining function of the 
left foot, which is necessary to decide whether the veteran 
has lost the use of his left foot.  The veteran's local 
service representative argues that he is unable to balance 
and propel on his left leg, and he cannot stand and walk on 
the left leg without the aid of a cane or walker.  Noting the 
September 2002 joints examination, the representative also 
notes the atrophy, arthritis, and instability, of the 
veteran's left leg, and asserts that the occasional but 
infrequent use of his left leg does not preclude the grant of 
SMC for the loss of use of his left leg.

Analysis.

Special monthly compensation under 38 U.S.C. 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
or one foot.  This special compensation is payable in 
addition to the basic rate of compensation otherwise payable 
on the basis of degree of disability, provided that the 
combined rate of compensation does not exceed the monthly 
rate set forth in 38 U.S.C. 1114(l) when authorized in 
conjunction with any of the provisions of 38 U.S.C. 1114 (a) 
through (j) or (s).  The limitations on the maximum 
compensation payable under this paragraph are independent of 
and do not preclude payment of additional compensation for 
dependents under 38 U.S.C. 1115, or the special allowance for 
aid and attendance provided by 38 U.S.C. 1114(r).  38 C.F.R. 
§ 3.350(a) (2003).

Loss of use of a hand or a foot will be held to exist when 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis; for example: 

(a) Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more, 
will constitute loss of use of the hand or foot involved. 
(b) Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss 
of use of the foot. 

38 C.F.R. § 3.350(a)(2) (2003).

The Board disagrees with, and rejects, the veteran's 
representatives' assertions.  First, while the examiner at 
the March 2003 examination did not provide a legal conclusion 
as to the veteran's ability to use his left foot, he provided 
a detailed examination from which the Board may discern 
whether the veteran meets the applicable regulatory criteria.  
Second, the evidence of record clearly shows that the veteran 
has not lost the use of his left foot, as defined by the 
applicable regulation.  While he has reduced ROM of his left 
lower extremity, he has not lost propulsion or balance, as 
demonstrated by his ability to ambulate with the aid of a 
walker.  (It is noted that he has more severe impairment on 
the right side and has been awarded the loss of use of the 
right foot pursuant to 38 U.S.C.A. § 1114(k)).  Further, the 
examination report reflects that he can walk for a short 
distance without the aid of a walker, albeit unsteadily.  The 
award of SMC for this particular benefit is not for reduced 
functionality but essential complete loss, which the evidence 
shows not to be the case.  Thus, while there is no doubt 
extensive impairment, there remains some function, some 
ability to walk, and the ability to stand on the leg.  Thus, 
he is not sufficiently impaired as to conclude that there is 
loss of use of the foot under the applicable provisions.

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  The Board finds that the 
evidence preponderates against an allowance of SMC for loss 
of use of the left foot.  38 C.F.R. § 3.350 (2003).

ORDER

Entitlement to SMC for loss of use of the left foot is 
denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



